 

OQ~QG\U!-l>

\O

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

Case 2:19-cV-OOO40~JLR Document 8 Filed 01!24/19 Page l 0f`3

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WE`STERN DlSTRICT OF WASHTNGTON

AT SEATTLE

REGENCY CLEANERS ENTERPRISES _
LLC, a Washington corporation, No.: 2:19-cv-00040-JLR

Plaintiff, STIPULATED MOTION FOR

EXTENSION OF TIME TO FILE FIRST
V. A PEARAN
' .XNO o&EDEM

TRAVELERS CASUALTY lNSURANCE NOTE ON MOTION CALENDAR:
COMPANY OF AMER]CA, a foreign JANUARY 24, 2019
company,

Defendant.

 

 

 

 

Pursuant to Fed. R. Civ. P. 6(b), the undersigned counsel for Defendant certifies.that
he has conferred in good faith through email communication With counsel for Plaintift:
including on January 24, 2019, concerning the subject of this Motion, and Plaintiff’s, counsel
does not oppose extending Defendant’s first appearance deadline, to file an answer or other
defenses or -objeoti'ons, to be reset to February 15,. 2019.

IT IS SO ORDERED:'

HONOR`ABLE JAMES L. ROBART'

 

nATED:C?C\OL)~Q:`;<Q § iam Ol

s'rrPULATED MoTIoN FoR EXTENsioN or TIME 110 FILE FiRs'r PAGE 1 BullivantlHouserlB=\iley PC
APPEARANCE ' 1 300 Pioneer Tower
No.: 2:19-Cv-00040-1LR . §§i.§i§lél-§§§°S$§M.mg

Teleplmno: 503.22$.6351

 

 

U'l

\QOO‘-~II@

10
11
12
13
14
15
16
17
13

20
21
22
23
24
25
26

.l>.mr\)_

19

 

 

Case 2:19-cV-00040-JLR Document 8 Filed 01/24/19 Page 2 01‘3

Submitted by:
DATED: January 24, 2019

BULLIVANT HOUSER BAILEY PC

By /s/Ronald J. Clark

Ronald J. Clark, WSBA #43 534
E-mail: ron.clark@bullivant.com
layme N. Mori, WSBA #5()57 8
E-mail: jayrne.mori@bullivant.com

Attorneys for Travelers Casualty Insurance
'Cornpany of America

l\/IILLS MEYERS SWARTLING P.S.

By /S/Kasev D. .Huebner ( via email annroval)

Bruce Winchell, WSBA #14582
E-rnail: bwinchell@rnillsmeyers.corn
Kasey D. Huebner, WSBA #32890.
E--mail: khuebner@millsmeyers.com

Attorneys for Plaintiff Regeney Cleaners
Enterprises, LLC

ST]]’ULATED MOTION FOR EXTENSION OF 'I`IME TO FlLE FlRST PAGE 2 B\llli\’““tl“°“$el‘lganey PC

APPEARANCE
NO.: 2:19-CV-OOO4G-ILR

300 Pioncer 'l`ower

888 SW Fil’rh Aveuue
Pol1land, Ui‘cgnn 9'!`204-2089
Teleplloue: 503.228.6351

 

 

\OOO‘--.`IO\

10
11
12

13

14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cV-00040-JLR Document 8 Filed 01/24/19' Page 3 013

CERTIFICATE OF SERVICE

l hereby certify that on January 24, 20'19, 1 electronically filed the foregoing with the

Clerk of the Court using the Cl\/I/ECF e-filing system Which Will Send notification of such

filing to the persons listed below:

Bruce Winchell

Kasey D.. Huebner

MILLS MEYERS SWARTLING PS
1000 Second Avenue, 310th Floor
Seattle, WA 9810`4
bwinchell@rnillsmeyers.corn
khuebner@rnillsmeyers.com
kbrown@millsmevers.corn _

Artorneyfor Plaz`ntijj”fiegency Clecmers
Enterprises LLC

Dated: January 24, 2019.

- via hand delivery

- via first class mail.

- via email

}!( CM/ECF Eservice
/s/ Krist_in Anderson

 

Kristin Anderson, Legal Assistant

STIPULATED MOTION FOR EXTENSION OF TIl\/IE TO FlLE FIRST PAGE 3 Bulli"5111¢|11'>\Jl9\"'\"1|3‘¢“1¢}’ PC

APPEARANCE
NO.: 2119-CV-00040-ILR

300 Pioncel"l'ower

888 SW Fiiih Avenue
I=onland, Oregon 97204-2039
'l`elcphunc: 503.218.6351

 

